Citation Nr: 1237228	
Decision Date: 10/26/12    Archive Date: 11/09/12

DOCKET NO.  08-00 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine, L4-5.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



REMAND

The Veteran had active military service from August 1972 to November 1973.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board decided the case in November 2011.

In May 2012, the Veteran's representative and VA's General Counsel filed a Joint Motion with the United States Court of Appeals for Veterans Claims (Court) to vacate the Board's 2011 decision and remand the case.  The Court granted the motion in June 2012.  The basis for the motion included VA's failure to fulfill its duty to assist the Veteran in the collection of evidence.  Specifically, the remand required that the Board obtain another medical opinion concerning the Veteran's claimed lumbar spine disorder.  The Board thus finds that, pursuant to the June 2012 Joint Motion, further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for service connection for degenerative disc disease of the lumbar spine, L4-5.

A review of the Veteran's claims file reflects that he has received ongoing treatment at various facilities associated with the VA Gulf Coast Veterans Health Care System.  Records in the file specifically document treatment from care providers in the VA Gulf Coast Veterans Health Care System dated most recently in August 2007.  In addition, records submitted by the Veteran reflect that he received treatment at the Michael E. DeBakey VA Medical Center in Houston, Texas, in October 2008.  However, no records for the period more recent than August 2007 from the VA Gulf Coast Veterans Health Care System are present in the record, and it is unclear from the record whether the October 2008 records from the Michael E. DeBakey VA Medical Center represent the entirety of the Veteran's treatment at that facility.  In addition, the Board notes that in his August 2006 claim, the Veteran indicated that he was treated in the "early 1980s" for complaints of back pain at a VA facility in Miami, Florida.  However, no records from that facility are present in the record.  This was noted in the joint motion.

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA medical records may have a bearing on the Veteran's claim for service connection, on remand the agency of original jurisdiction (AOJ) must attempt to obtain the above-identified medical records, along with any other examination or treatment records from the VA Gulf Coast Veterans Health Care System, dating from August 2007 to the present, and from the Michael E. DeBakey VA Medical Center in Houston, Texas, dating from October 2008 to the present.  The AOJ must also obtain from the Miami VA Healthcare System any available medical records pertaining to the Veteran's treatment at any time from November 1973 to January 1989 (at which time the Veteran was remanded into custody).  All records obtained must be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2012).

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).

Regarding diagnosis of the Veteran's lumbar spine complaints, service treatment records document that the Veteran slipped and fell off a ladder in June 1973.  Examination revealed tenderness over the lateral abdomen muscle and the lateral edge of the left lumbar paraspinal muscle; the impression was muscle spasm secondary to contusion.  In October 1973, the Veteran was again seen for complaints of pain in the lower back; the impression at that time was lumbosacral muscle spasm.  The separation examination, dated in November 1973, reported a history of painful joints and recurrent back pain since October 30, 1973.  The examiner noted in particular that the Veteran was hospitalized for two days for lumbosacral spasm.  On his separation report of medical history, the Veteran indicated that he experienced back pain that had recently required hospitalization. 

Post-service treatment records reflect that the Veteran was seen in April 1989 for complaints of back pain following a motor vehicle accident in 1979; radiological evaluation at the time revealed minor spur formation at L4-5 but otherwise no abnormalities.  Similarly, at a consultation in September 1989, the Veteran was seen for chronic low back pain radiating to the lower extremities, which he stated stemmed from a motor vehicle accident eight years prior.  The impression at that time was mild degenerative arthritis of the lumbar spine.  The Veteran was again seen in March 1992 with complaints of back problems for the past 10 years; it was noted that the Veteran suffered a slipped disc in 1979.  Radiological evaluation at the time revealed mild dextroscoliosis.  Subsequently received VA treatment notes show that the Veteran continues to receive clinical treatment for chronic back pain.

The Veteran was afforded a VA examination in January 2007.  At that time, the examiner noted that medical records revealed a single instance of lumbar spasm during military service.  The Veteran also reported being diagnosed with chronic arthritis of the back following service.  Following a physical examination, the examiner assigned a diagnosis of lumbar spasm during service that had resolved.  The examiner also assigned a diagnosis of lumbar degenerative disc disease at L4-5, without objective findings of radiculopathy.  The examiner opined that lumbar degenerative disc disease was less likely than not caused by or related to a single episode of lumbar spasm during military service.  However, she did not discuss or acknowledge the Veteran's multiple complaints during service.

Once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Although it appears that the January 2007 VA examiner conducted a proper evaluation of the Veteran's physical condition at the time, the Board notes that the VA examiner did not consider the entirety of the Veteran's service treatment records, documenting diagnoses of lumbosacral muscle spasm in both June 1973 and October 1973-the latter of which required two days' hospitalization.  Rather, the examiner stated only that she found it less likely than not that the Veteran's current lumbar spine disorder was related to "a single episode of lumbar spasm during military service."  Because the VA examiner did not provide a thorough medical nexus opinion concerning a relationship between any lumbar spine disability and service-in particular his multiple in-service complaints, including a June 1973 instance and an October 1973 diagnosis that required hospitalization-the Board finds that further evidentiary development is required.  See 38 C.F.R. § 4.2 (2012) (providing that where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, remand is required.

In light of the above considerations, the Board concludes that another medical examination and opinion are needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for degenerative disc disease of the lumbar spine, L4-5.  38 U.S.C.A. § 5103A (West 2012).  Specifically, the AOJ must arrange for the Veteran to undergo VA examination by a qualified health professional, who must review the Veteran's claims file and his assertions and provide diagnoses of all lumbar spine disabilities the Veteran experiences.  The examiner must offer a well-reasoned opinion as to whether the current lumbar spine disorders are etiologically related to service, including in particular to June, July, and October 1973 instances of back complaints.

In view of the foregoing, the case is REMANDED for the following action:

1.  The AOJ must obtain from the VA Gulf Coast Veterans Health Care System, any available medical records pertaining to the Veteran's treatment at any time from August 2007 to the present, and from the Michael E. DeBakey VA Medical Center in Houston, Texas, any available medical records pertaining to his treatment at any time from October 2008 to the present.  The AOJ must also obtain from the Miami VA Healthcare System any available medical records pertaining to the Veteran's treatment at any time from November 1973 to January 1989.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2012) regarding requesting records from Federal facilities.  Any other sources of treatment records identified by the Veteran should also be contacted.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2012).

2.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for a VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2012).  

The VA examination is necessary to determine any relationship between current lumbar spine disorder and service.  The VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide diagnoses for each lumbar spine disability that the Veteran currently experiences.  X-ray studies should be made to determine whether the Veteran has arthritis.  The examiner must then provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any diagnosed lumbar spine disorder is etiologically related to the Veteran's time on active duty.  (An opinion should be provided for each diagnosis made.)  The June, July, and October 1973 complaints, as well as the June 1973 and October 1973 in-service diagnoses of lumbosacral muscle spasm, including the October 1973 hospitalization, must be discussed in the context of any negative opinion.  

A well-reasoned opinion must be provided with a detailed explanation for all conclusions reached by the examiner.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion, and a complete rationale should be given for all opinions and conclusions expressed.  

3.  The adjudicator must ensure that the examination report complies with this remand and the questions presented in the examination request.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim for service connection for degenerative disc disease of the lumbar spine, L4-5, must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

